                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

BRANDY C. WILLIAMSON, as the personal
representative of the Estate of Edward P.
Cantrelle deceased;                                               8:18CV94

                      Plaintiff,
                                                                   ORDER
       vs.

UNION PACIFIC RAILROAD COMPANY,

                      Defendant.


       Pursuant to the stipulation of the parties under Federal Rules of Civil Procedure

41(a)(1)(A)(ii). It is ordered that this matter is hereby dismissed without prejudice as to

all claims, causes of action, and parties, with each party bearing its own attorneys’ fees

and costs.



       Dated this 10th day of September, 2019.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
